DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
It is suggested to include the word “modified” in the claims description of SEQ ID NOs: 11 and 12 or better even include description of specific modifications as in sequence listing to point out the importance of the modifications.

Claim Warning
Applicant is advised that should claim 38 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 30 depends on claims 26 and 21, and the scope of claim 30 is identical to claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al (WO 2017/160983, September 2017, cited from IDS) and in further view of Ganesh et al
(Molecular Cancer Therapeutics, September 2016, vol.15, 9: 2143-2154, cited from IDS), 
Brown (US 2011/0003881, January 2011, cited from IDS) and Zakharia et al (Cancer Res, July 2016, 76 (14_Supplement): Abstract CT087).
Abrams et al teach methods of treating β-catenin associated cancer such as melanoma (see paragraphs [012, 014]) by administering nucleic acid inhibitor molecule of SEQ ID NO: 1, identical to instant SEQ ID NO: 11 but without modifications, and SEQ ID NO: 2, identical to
SEQ ID NO: 12 but without modifications (see Figure 7). Abrams et al teach that nucleic acid inhibitors can comprise a variety of modifications to improve resistance to nucleases or lower immunogenicity (see paragraphs [051, 057]), typically 2’-F and 2’-OMe (see paragraph [058]). Abrams et al teach that the inhibitors can comprise 5’-phosphate mimic at 5’ end of sense or antisense strand (see paragraph [060]) and can be formulated in lipid nanoparticles comprising cationic lipids DL-O48 and DL-103, pegylated lipids DSG-MPEG and DSPE-MPEG, neutral lipid DSPC and cholesterol (see paragraphs [099-101]). The administration can be intravenous (see paragraph [0104]) to a human (see paragraph [0119]) and in combination with other therapeutics (see paragraph [0107]). 
Abrams et al do not teach specific sequence modifications of SEQ ID NOs: 1 and 2 as in instant claims or administration in combination with IDO inhibitor and anti-PD-1 monoclonal antibody for treatment of immunotherapy resistant cancer.
Ganesh et al teach modified nucleic acid inhibitor to beta-catenin similar to the inhibitor
of Abrams et al (see Figure 1B): the sense strand of the inhibitor comprises nucleotides 1-25 of
instant SEQ ID NO: 11 with the same 2’-OMe modifications of nucleotides 2, 4-6, 8, 12, 14,
16-18 as in instant SEQ ID NO: 11 and the last two nucleotides being deoxyribonucleotides;
the antisense strand of the inhibitor comprises nucleotides 12-38 of instant SEQ ID NO: 12
with the same nucleotides 2’-OMe modified as instantly claimed, nucleotides 12-15, 20, 22, 24,
26, 32, 34, 36-38.
Brown teaches improvement of double stranded nucleic acid inhibitors by including
alternating patterns of 2’-OMe and 2’-F modifications (see paragraphs [0188, 0189]).
Zakharia et al teach treatment of melanoma by administering IDO inhibitor, indoximod, and anti-PD-1 monoclonal antibody (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to treat melanoma using IDO inhibitor and anti-PD-1 monoclonal antibody as taught by Zakharia et al in combination with further improved nucleic acid inhibitor taught by Abrams et al, which would include modifications taught by Ganesh et al and Brown. One of the ordinary skill in the art would be motivated to do so, because Abrams et al suggests administration of the nucleic acid inhibitor in combination with other therapeutics such as ones taught by Zakharia et al, such combination treatment can be used for treating cancers which are immunotherapy resistant. Further, one of the ordinary skill in the art would be motivated to modify nucleic acid inhibitor of Abrams et al because Ganesh et al and Brown teach modifications which can improve stability and activity of such nucleic acid inhibitor. It would be a matter of routine optimization to find specific modifications to improve activity based on teachings of Ganesh et al and Brown.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,008,571 in view of Zakharia et al, above. Claims from ‘571 recite treatment of beta-catenin associated cancer such as melanoma by administering the same nucleic acid inhibitor as in instant claims. Teachings of Zakharia et al are discussed above. It would have been obvious to administer combination treatment as claimed in ‘571 in combination with compounds taught by Zakharia et al in order to treat beta-catenin associated cancer such as melanoma. It is obvious to combine things known separately to have same effect (In re Kerkhoven, MPEP 214.06).

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 10, 14, 16, 17, 20-24, 36-49 of copending Application No. 16/497,310 in view of Ganesh et al, above, Brown, above, and Zakharia et al, above. Claims from ‘310 recite methods of treatment of beta-catenin associated cancer such as melanoma by administering the same nucleic acid inhibitor as in instant claims and the same immunotherapeutic agents such as anti-PD-1 monoclonal antibody. Teachings of Ganesh et al, a  Brown, and Zakharia et al are discussed above. It would have been obvious to modify nucleic acid inhibitor from ‘310 by modifications taught by Ganesh et al and Brown and administer it in combination with IDO inhibitor as taught by Zakharia et al, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection. It is noted though that Notice of Allowance in ‘310 was issued on 09/30/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635